      Case 7:08-cv-00203 Document 78 Filed on 03/26/19 in TXSD Page 1 of 2
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                         UNITED STATES DISTRICT COURT                        March 26, 2019
                          SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk
                              MCALLEN DIVISION

UNITED STATES OF AMERICA,            §
                                     §
VS.                                  §       CIVIL ACTION NO. 7:08-CV-203
                                     §           (LEAD CASE)
0.61 ACRES OF LAND, MORE OR LESS,    §
SITUATED IN STARR COUNTY, TX, et al, §
                                     §
       Defendants.                   §
                                     §


UNITED STATES OF AMERICA,            §
                                     §
VS.                                  §       CIVIL ACTION NO. 7:08-CV-211
                                     §           (MEMBER CASE)
0.86 ACRES OF LAND, MORE OR LESS,    §
SITUATED IN STARR COUNTY, TX, et al, §
                                     §
       Defendants.                   §
                                     §


UNITED STATES OF AMERICA,            §
                                     §
VS.                                  §       CIVIL ACTION NO. 7:09-CV-021
                                     §           (MEMBER CASE)
2.06 ACRES OF LAND, MORE OR LESS,    §
SITUATED IN STARR COUNTY, TX, et al, §
                                     §
       Defendants.                   §
                                     §

                                      ORDER

       Now before the Court is the United States of America’s Unopposed Motion to Add

DARLENE K. LUND BAILEY, JOHN D. LUND, TANDY Z. LUND HINRICHS, and DINA

M. LUND CASTANEDA as party defendants as to Tract RGV-RGC-2024. (Dkt. No. 77).

Having considered the Motion, the Court hereby ORDERS that the Motion be GRANTED.

1/2
      Case 7:08-cv-00203 Document 78 Filed on 03/26/19 in TXSD Page 2 of 2



       DARLENE K. LUND BAILEY, JOHN D. LUND, TANDY Z. LUND HINRICHS,

and DINA M. LUND CASTANEDA are hereby added as party defendants as to Tract RGV-

RGC2024 in this case.

       SO ORDERED this 26th day of March, 2019, at McAllen, Texas.


                                            ___________________________________
                                            Randy Crane
                                            United States District Judge




2/2
